Citation Nr: 1241593	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-40 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for bladder dysfunction prior to May 18, 2010.

2.  Entitlement to an evaluation in excess of 60 percent for bladder dysfunction from May 18, 2010.

3.  Entitlement to an evaluation in excess of 10 percent for headaches prior to May 18, 2010.

4.  Entitlement to an evaluation in excess of 30 percent for headaches from May 18, 2010.

5.  Entitlement to a compensable evaluation for bowel dysfunction, to include irritable bowel syndrome (IBS), prior to May 18, 2010.

6.  Entitlement to an evaluation in excess of 30 percent for bowel dysfunction, to include IBS, from May 18, 2010.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from November 1986 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, wherein the Veteran was granted service connection for, among other things, bladder dysfunction as associated with multiple sclerosis, evaluated as 40 percent disabling; headaches as associated with multiple sclerosis, evaluated as 10 percent disabling; and bowel dysfunction as associated with multiple sclerosis.  The Veteran disagreed with the initially assigned disability ratings.

In November 2010, during the pendency of the appeal, the RO increased the rating for bladder dysfunction to 60 percent, the rating for headaches to 30 percent, and the rating for bowel dysfunction to 30 percent.  The effective date of the three higher ratings was set to May 18, 2010.  Additionally, IBS was added to the characterization of the bowel dysfunction disability.  Because less than the maximum available benefit for a schedular rating was awarded for each disability and because the increases were not granted effective from the initial date that service connection was awarded, the claims are before the Board and the issues have been characterized as such on the title page.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the instant matters were previously before the Board in May 2011, at which time there were remanded for further development.  Upon completion of that development, the matters were readjudicated via an August 2012 Supplemental Statement of the Case (SSOC) and the case was thereafter returned to the Board.  Also, after the case was returned to the Board, the Veteran submitted additional evidence to the Board that was not first considered by the RO.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2012).

The Board further notes that the Veteran had requested a personal hearing before a decision review officer (DRO).  However, a November 2010 report of contact indicates that the Veteran had called to discuss his claims, at which point he stated that he no longer desired to have a hearing in connection with his case.  Accordingly, the Board finds that the Veteran's request for a hearing before a DRO has been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In October 2012, prior to the issuance of a final decision, the Board received a statement from the Veteran's representative who indicated that the Veteran desired to withdraw his appeal as to the issues of entitlement to an evaluation in excess of 60 percent for bladder dysfunction from May 18, 2010; entitlement to an evaluation in excess of 30 percent for headaches from May 18, 2010; and entitlement to an evaluation in excess of 30 percent for bowel dysfunction, to include IBS, from May 18, 2010.  

2.  Prior to May 18, 2010, the Veteran's service connected bladder dysfunction resulted in urinary leakage/incontinence necessitating the use of absorbent materials that were changed more than four times a day, controlled by medication.

3.  Prior to May 18, 2010, the Veteran's service-connected bowel dysfunction was manifested by bowel urgency and hesitancy with some diarrhea; bowel leakage and/or incontinence was not shown; nor did the bowel dysfunction necessitate the use of absorbent materials.

4.  Prior to May 18, 2010, the Veteran's service-connected headaches were accompanied by nausea, vomiting, light sensitivity, and tingling in the extremities more nearly approximating disability tantamount to characteristic prostrating attacks occurring on an average once a month over several months.


CONCLUSIONS OF LAW


1.  The Veteran's appeal as to the issues of entitlement to an evaluation in excess of 60 percent for bladder dysfunction from May 18, 2010; entitlement to an evaluation in excess of 30 percent for headaches from May 18, 2010; and entitlement to an evaluation in excess of 30 percent for bowel dysfunction, to include IBS, from May 18, 2010, has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for an initial disability rating of 60 percent for bladder dysfunction have been met since May 30, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115a, 4.15(b), Diagnostic Code (DC) 7512 (2012).

3.  The criteria for a compensable rating prior to May 18, 2010, for service-connected bowel dysfunction, to include IBS, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115a, 4.15(b), Diagnostic Code (DC) 7332 (2012).

4.  The criteria for an initial disability rating of 30 percent, but no higher, for headaches have been met since May 30, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement (NOD) and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

As noted in the introduction, the Veteran was awarded service connection for bladder dysfunction, bowel dysfunction, and headaches, evaluated as 40 percent, zero percent, and 10 disabling, respectively, in March 2009.  The Veteran disagreed with the assigned disability ratings and in November 2010, the RO increased the rating for bladder dysfunction to 60 percent, the rating for headaches to 30 percent, and the rating for bowel dysfunction to 30 percent, all effective May 18, 2010.  Because less than the maximum available benefit for a schedular rating was awarded for each disability, the issue of entitlement to higher ratings for each disability from the May 18, 2010, effective date of the increased ratings remained before the Board.  See Fenderson and AB, both supra.  

In October 2012, after the claims were returned to the Board following its May 2011 remand, the Veteran's representative submitted a statement wherein it was indicated that the Veteran desired to withdraw his appeal as to the issues of entitlement to an evaluation in excess of 60 percent for bladder dysfunction from May 18, 2010; entitlement to an evaluation in excess of 30 percent for headaches from May 18, 2010; and entitlement to an evaluation in excess of 30 percent for bowel dysfunction, to include IBS, from May 18, 2010.  

The Board finds that the Veteran, through his representative, has expressed his desire to withdraw his appeal as to the issues of entitlement to an evaluation in excess of 60 percent for bladder dysfunction from May 18, 2010; entitlement to an evaluation in excess of 30 percent for headaches from May 18, 2010; and entitlement to an evaluation in excess of 30 percent for bowel dysfunction, to include IBS, from May 18, 2010.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issues of entitlement to increased ratings for the Veteran's bladder dysfunction, headaches, or bowel dysfunction from May 18, 2010.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of those three issues.  

II.  Disability Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2012).

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  In the instant case, the Veteran's claims for higher evaluations for his service-connected headaches, bowel dysfunction, and bladder dysfunction are original claims that were placed in appellate status by an NOD expressing disagreement with an initial rating award.  As such, the question for consideration is the propriety of the initial evaluation assigned prior to May 18, 2010, and consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, 12 Vet. App. at 126.

Evidence relevant to the issues of entitlement to higher ratings for the Veteran's bowel dysfunction, to include IBS, bladder dysfunction, and headaches for the time period from May 30, 2008, to May 18, 2010, is summarized as follows.

VA treatment records dated in May 2008 show complaints of urine urgency and urge incontinence, worse over the past month.  The Veteran reported bowel urgency, but no incontinence.  In June 2008, the Veteran expressed interest in medication to treat his urinary incontinence, after which he was prescribed oxybutynin.  In a September 2008 statement, the Veteran complained of having "a constant headache."  

The Veteran was afforded a VA examination in November 2008 at which time he complained of headaches and bladder dysfunction.  The Veteran reported a constant headache on the right side of his head, radiating to his frontal area for the past year.  He indicated urinary urgency, frequency and hesitancy and stated that he wore a pad, which he changed twice a day.

During a January 2009 VA examination, the Veteran complained of bladder problems, stating that he constantly felt urinary urgency and that he used the restroom approximately every hour.  The Veteran reported a weak stream and the use of pads, which he changed twice a day.  He stated that he had episodes of full urinary incontinence twice a month.  He also complained of bowel dysfunction that alternated between bowel urgency and hesitancy.  The Veteran denied bowel incontinence.  He reported daily headaches that lasted all day, stating that his headache pain was dull and nagging and at times became incapacitating.  He indicated that at least every two to three months, his headache would become so severe that he would have to stop what he was doing.

In April 2009, the Veteran submitted an NOD wherein he disagreed with the ratings assigned in connection with his awards of service connection for bladder dysfunction, bowel dysfunction, and headaches.  Specifically, the Veteran asserted that he had been plagued with a constant headache since February 2008, for which he had been prescribed Hydrocodone.  The Veteran stated that the medication numbed the pain but did not alleviate it completely.  He stated that his headache pain precluded him from sleeping and indicated that he often had to sit still in a quiet area for long periods of time.  He reported associated nausea, tingling in his extremities, nausea and light sensitivity.  Concerning his bladder dysfunction, the Veteran stated that without medication, he would require the use of at least six pads per day.  He also reported voiding 5 times per night.  As to his bowel functioning, the Veteran reported accidents five to six times a week and stated that he had to change his undergarments up to four times a day.  He further reported several occasions of runny bowels and asserted that he experienced slight to moderate leakage on a daily basis.

A neuropsychological evaluation was conducted that in May 2009 during which the Veteran complained of a constant tension-like headache across the back of his head.  The clinician indicated that due to the negative impact of chronic pain, the Veteran should be followed closely for his chronic headaches.

In a September 2009 statement, accepted in lieu of a VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran reiterated that he had had a constant headache since February 2008, which was only temporarily relieved by pain medication.  The Veteran stated that his headache caused tingling in his extremities, nausea, and light sensitivity requiring quiet and dark rest.  In an October 2009 statement, the Veteran reported that he was losing control of his bladder to the point of wetting himself six or more times a day.

A January 2010 treatment record noted the Veteran's then-current bladder program to be oxybutynin and his bowel program to be stool softener.  The record also discussed the Veteran's history of multiple sclerosis, wherein it was indicated that the Veteran had started losing bladder control in May 2008.  Loss of bowel function was not mentioned.

A QTC examination was conducted on May 18, 2010.  Concerning his bladder functioning, the Veteran reported urinating 12 times during the day and 6 times at night.  His flow was noted to be weak and he reported hesitancy and decreased force.  The Veteran indicated urinary incontinence, stating that he required a pad as often as six times a day.  Use of an appliance was not needed and recurrent urinary tract infections were denied.  

As for his headaches, the Veteran reported what he described as migraines as often as six times a week, lasting for two to five hours.  The Veteran stated that when headaches occurred, he was able to take care of some household chores, but unable to work.  He then indicated that his ability to perform daily functions during a flare-up was none.  The Veteran stated that his headaches were accompanied by occasional nausea and vomiting, as well as light sensitivity.  The QTC examiner noted a poor response to anti-migraine medication.  

In discussing his symptoms related to multiple sclerosis, the Veteran denied fecal leakage.  He then however, described daily accidents and stated that he must wear a pad as often as six times a day.  He denied treatment related to his bowel dysfunction and reported that he did not experience any overall functional impairment due to that condition.  Specific to his IBS, the Veteran reported needing an enema two times a week and stated that he had experienced a torn rectum from constipation and diarrhea.  He also indicated abdominal pain in the lower abdomen less than one-third of the year.  A rectal examination showed no evidence of hemorrhoids, fissures, or masses.  While the Veteran reported a 50 pound weight loss over two years, the QTC examiner found no evidence of anemia or malnutrition.

A.  Bladder Dysfunction

From May 30, 2008, to May 18, 2010, the Veteran's service connected bladder dysfunction associated with multiple sclerosis was rated as 40 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7512.  Under DC 7512, cystitis, chronic, including interstitial and all etiologies, infectious and non-infectious, is to be rated as voiding dysfunction.  38 C.F.R. § 4.115b, DC 7512 (2012).  

Voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows:  A 20 percent evaluation is warranted where the veteran requires the wearing of absorbent materials which must be changed less than 2 times per day; a 40 percent evaluation is warranted for urine leakage/incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day; and a 60 percent evaluation is warranted for urine leakage/incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a (2012).

Urinary frequency is rated as follows:  A 10 percent evaluation is warranted for a daytime voiding interval between two and three hours, or; awakening to void two times per night; a 20 percent evaluation is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night; and a 40 percent evaluation is warranted for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id.

Obstructive voiding is rated as follows:  A noncompensable evaluation for obstructive symptomatology with or without stricture disease requiring dilatation 1-2 times per year; a 10 percent evaluation is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months; and a 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  Id.

At the outset, the Board notes that it need not consider whether the a higher initial rating is warranted for the time period in question based on urinary frequency or obstructive voiding, as the Veteran's currently assigned 40 percent is equal to or greater than the highest rating available under either of those diagnostic criteria.  Accordingly, the only basis upon which the Veteran may be entitled to a higher schedular rating prior to May 18, 2010, is if it was shown that the Veteran had urinary leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which required changing more than 4 times per day.  See 38 C.F.R. § 4.115a.

A review of the evidence reveals that during the time period in question the Veteran reported urge incontinence that required the use of absorbent materials; use of an appliance was not shown.  In August 2008, the Veteran was placed on oxybutynin to treat his urinary incontinence.  In November 2008 and January 2009, the Veteran reported changing his pad twice daily.  In his April 2009 NOD, the Veteran stated that without medication, he would require the use of at least six pads per day.  In October 2009, the Veteran reported that he was losing control of his bladder to the point of wetting himself six or more times a day.  A VA treatment record dated in January 2010 shows that he maintained the use of oxybutynin to treat his urinary incontinence.

Notably, while in November 2008 and January 2009 the Veteran reported only needing to twice daily change his pads, he later indicated that without medication, he would require the use of at least six pads per day.  As recently held by the United States Court of Appeals for Veterans Claims (Court), "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, __ Vet. App. __ (Oct. 26, 2012), 2012 WL 527580 at *7.  As the current versions of DC 7512 and 38 C.F.R. § 4.115a do not contemplate the effects of medication in controlling urinary leakage/incontinence, and while it is unusual that the Court would create its own interpretation of the meaning of the rating criteria, the Board is now precluded from considering the relief afforded by the Veteran's medication in evaluating the severity of his bladder dysfunction.  Id. at *8.

Given the Court's holding in Jones, supra, and in consideration of the Veteran's lay statements concerning the frequency with which he would be required to change his pads save for the use of medication, which was prescribed in August 2008, the Board finds that when reasonable doubt is resolved in the Veteran's favor, a 60 percent rating is warranted from the date of the Veteran's award of service connection for bladder dysfunction.  This is so because the evidence suggests that that, but for the use of oxybutynin, the Veteran would have needed to change his pads more than four times a day.  See 38 C.F.R. § 4.114a.

B.  Bowel Dysfunction

From May 30, 2008, to May 18, 2010, the Veteran's service-connected bowel dysfunction, to include IBS, associated with multiple sclerosis was rated as noncompensably disabling under 38 C.F.R. § 4.114, DC 7399-7332.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the digestive system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2012).  In this case, the RO has determined that the DC most analogous to the Veteran's bowel dysfunction is DC 7332, which pertains to rectum and anus, impairment of sphincter control.

Under DC 7332, a noncompensable rating is assigned for healed or slight impairment of sphincter control, without leakage; a 10 percent rating is assigned for mild impairment of sphincter control, with constant slight, or occasional moderate leakage; a 30 percent rating is assigned for occasional involuntary bowel movement, necessitating wearing of pad; a 60 percent rating is assigned for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating is assigned for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332 (2012).

Upon review of the evidence, the Board finds that a compensable rating for the Veteran's service connected bowel dysfunction, to include IBS, is not warranted at any point during the period from May 30, 2008, to May 18, 2010.  Notably, in May 2008, the Veteran denied bowel incontinence.  Although the Veteran endorsed wearing pads on account of urinary leakage during the November 2008 VA examination, he made no mention of any specific bowel dysfunction at the time.  In January 2009, he reported bowel urgency and hesitancy, but denied bowel incontinence.  The Veteran did not indicate leakage or assert that he required the use of a pad on account of any bowel dysfunction.  Although in April 2009, the Veteran indicated accidents five to six times a week, stated that he had to change his undergarments up to four times a day, reported several occasions of runny bowels, and asserted that he experienced slight to moderate leakage on a daily basis, his lay statements are not supported by the evidence of record, which fails to contain any indication that the Veteran was experiencing leakage or required the use of pad related to his bowel dysfunction.  While the Veteran consistently maintained that he suffered from urinary leakage, none of the VA treatment records suggests that he also had fecal leakage.  Indeed, the January 2010 treatment record that discussed the Veteran's history of multiple sclerosis and associated symptoms made no mention of any loss of bowel functioning.  

Given that the Veteran's VA treatment records and examination reports are replete with detailed information regarding his symptoms of multiple sclerosis and related disabilities, to specifically include his related bladder symptomatology, but fail to make any mention of bowel symptomatology, other than the occasional suggestion of diarrhea, bowel urgency, and hesitancy, the Board finds that the Veteran's assertion in April 2009 NOD that he experienced slight to moderate leakage on a daily basis is not credible.  Indeed, prior to May 18, 2010, the objective and credible evidence fails to support a finding that the Veteran's bowel dysfunction required the use of absorbent material or resulted in constant slight, or occasional moderate leakage.  Extensive leakage and/or complete loss of sphincter control were also not demonstrated.  Accordingly, the Board can find no basis upon which to award a compensable rating for the Veteran's service-connected bowel dysfunction at any point from May 30, 2008, to May 18, 2010.  See 38 C.F.R. § 4.114, DC 7332.  

The Board has also considered whether a compensable rating might be warranted under any other potentially applicable DC.  However, the evidence fails to show that the Veteran has hemorrhoids and thus DC 7336 is inapplicable.  Further, as stricture of the rectum and anus has not been shown, DC 7333 is also inapplicable.  The Veteran has never been shown to have a prolapsed rectum, making DC 7334 also inapplicable.  Lastly, no fistulas have been shown, so a rating under DC 7335 is also not warranted.  See 38 C.F.R. § 4.114, DCs 7332, 7334, 7335, and 7336 (2012).

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a compensable for the Veteran's bowel dysfunction at any point from May 30, 2008, to May 18, 2010.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2012).  

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's reported symptoms are described by the rating criteria.  A review of the Veteran's VA treatment records and examination reports fails to reveal symptomatology not contemplated by DC 7332.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual" such that the "the available schedular evaluation[] for [his service-connected disability is] inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2012).  

C.  Headaches

From May 30, 2008, to May 18, 2010, the Veteran's service-connected headaches associated with multiple sclerosis were evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8199-8100.  Under DC 8100, a noncompensable rating is assigned for migraines with less frequent attacks; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2012).

During the relevant time period, the Veteran complained of having a constant headache, accompanied by tingling in his extremities, nausea, vomiting, and light sensitivity.  In January 2009, he reported a dull, nagging headache pain that at times became incapacitating.  The Veteran indicated that at least every two to three months, his headache would become so severe that he would have to stop what he was doing.  In April 2009, he stated that his headache pain precluded him from sleeping and indicated that he often had to sit still in a quiet area for long periods of time.  

As noted in the introduction, the RO increased the Veteran's disability rating for his headaches to 30 percent, effective May 18, 2010, the date of the QTC examination during which the Veteran reported what he described as migraines as often as six times a week, lasting for two to five hours, accompanied by occasional nausea and vomiting, as well as light sensitivity.  

At the outset, the Board notes that neither the rating criteria nor the Court has defined "prostrating."  However, "prostration" is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).  In light of these definitions and in consideration of the evidence of record, the Board finds that the Veteran's service-connected headache disability has more nearly approximated the criteria for a 30 percent rating since his award of service connection.  

Indeed, the Veteran's reported symptoms have been relatively consistent during the pendency of his appeal.  While the Veteran characterized his headaches as migraines during the May 2010 QTC examination, since filing his claim in May 2008 he has always reported the same associated symptoms, to include nausea, vomiting, light sensitivity, and tingling in his extremities.  Further, the Veteran has maintained that he has experienced a constant headache since February 2008 and often required rest in a dark room.  He has also reported being unable to function in an occupational setting during a flare-up of headache pain.  Although the medical evidence of record does not indicate that the Veteran's headaches could be considered "prostrating," in light of his associated symptomatology and the constant nature of his headache, the Board concludes that the Veteran's headaches have, since the May 30, 2008, effective date of his award of service connection, been more aptly described by the criteria necessary for a 30 percent rating.

The Board has also considered whether a 50 percent rating is warranted, but finds that it is not.  Indeed, the pertinent evidence of record, as set forth earlier, does not demonstrate a disability picture characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Specifically, while the Veteran reported an inability to perform his job during a flare-up, he has not alleged that his migraines resulted in severe economic inadaptability.  Moreover, although the Veteran noted his headache to be constant, the evidence fails to show that they were very frequently completely prostrating or that flare-ups of headache pain were prolonged.  Consequently, the Board finds that the evidence fails to establish that the Veteran's migraines more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during the time period from May 30, 2008, to May 18, 2010.  38 C.F.R. § 4.124a, DC 8100.  Accordingly, a rating greater than 30 percent is not warranted at any point during the relevant time period.  See 38 C.F.R. § 4.124s, DC 8100.

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  As noted above, without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluation for [his service-connected headache disability is] inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra;38 C.F.R. § 3.321(b)(1).


D.  TDIU

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  The issue is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009).  

In this case, the Veteran was granted TDIU, effective from January 28, 2009, to October 23, 2009, at which point his disability rating for his service-connected multiple sclerosis was increased to 100 percent.  A review of the evidence shows that the Veteran was working until January 27, 2009.  Accordingly, the Board finds that the issue of entitlement to TDIU prior to January 28, 2009, has not been raised as part of his appeal of the ratings assigned for his bladder dysfunction, bowel dysfunction, and/or headaches from May 30, 2008, to May 18, 2010, as there is no indication that he was unemployable due to any of those service-connected disabilities prior to the date on which he was awarded TDIU.

III.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claims of service connection for bladder dysfunction, bowel dysfunction, and headaches were granted in March 2008, and he was assigned disability ratings and effective dates in that decision.  As his claims for higher initial ratings for these disabilities stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to that claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records; VA outpatient treatment records; VA examination reports; private medical evidence; Social Security Administration records; and statements in support of his claims.  The Veteran elected not to have a hearing in his case.  He has not indicated that there are outstanding records for the time period in question that VA should have obtained, and the Board is aware of none.

Further, the Veteran had been afforded several VA examinations in connection with his claims for service connection and appeal of the assigned disability ratings.  The VA examiners indicated that the claims folder had been reviewed and they took into account the Veteran's subjective complaints.  The examination reports contain detailed information regarding the Veteran's symptomatology related to his service-connected disabilities and its effect on his ability to function.  Upon review of the examination reports and the VA treatment records, the Board is satisfied that the claims folder contains sufficient evidence by which to evaluate the Veteran's service-connected bladder dysfunction, bowel dysfunction, and headaches the context of the rating criteria and throughout the relevant time period.  Accordingly, the Board has properly assisted the Veteran by affording him adequate VA examinations in connection with his claims and the duty-to-assist requirements have therefore been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


ORDER

The appeal as to the issues of entitlement to an evaluation in excess of 60 percent for bladder dysfunction from May 18, 2010; entitlement to an evaluation in excess of 30 percent for headaches from May 18, 2010; and entitlement to an evaluation in excess of 30 percent for bowel dysfunction, to include IBS, from May 18, 2010, is dismissed.

Entitlement to a disability rating of 60 percent for service-connected bladder dysfunction is granted from May 30, 2008, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable evaluation for bowel dysfunction, to include irritable IBS, prior to May 18, 2010, is denied.

Entitlement to a disability rating of 30 percent for headaches is granted from May 30, 2008, subject to the laws and regulations governing the payment of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


